EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Martin D. Moynihan, Reg. No. 40,338; on November 3, 2021.

The application has been amended as follows:
 
In the Abstract (as filed on 10/26/2021), line 1, “is disclosed, the system comprising:” was deleted, and in its place, --includes – was inserted. 

In claim 9, line 3, “tools” was deleted, and in its place, --tool--  was inserted.

In claim 10, line 4, “tools” was deleted, and in its place, --tool--  was inserted.

In line 5, “or” was deleted, and in its place, --and--  was inserted.



In line 4, “a relative position of said first or” was deleted, and in its place, --relative positions of said first and--  was inserted. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  With respect to base claim 1, none of the prior art of record, alone or in combination, discloses a modular robotic surgical system for manipulation of at least first and second elongate surgical tools which are flexible and configured for insertion into a body lumen, the system comprising, inter alia: one or more tool-receiver units arranged as separate units, each tool-receiver unit operable to move the first elongate surgical tool when the first elongate surgical tool is partially received therein, such that the first elongate surgical tool is axially moveable within a housing of the tool-receiver unit; a base comprising one or more motors, the base operable to move the second elongate surgical tool when said second elongate surgical tool is partially received therein; wherein the base serves as a mounting for the one or more tool-receiver units, such that the second elongate surgical tool is axially moveable within a housing of said base; and wherein each of said tool-receiver units is independently and interchangeably attachable to the base via a mechanical coupling interface which transfers one or more of: driving force for driving movement of the first elongate surgical tool received within said tool-receiver unit; electrical power supply to one or more components of the tool-
With respect to base claim 22, none of the prior art of record, alone or in combination, discloses a method of assembling and operating a modular robotic surgical system for manipulation of at least first and second elongate surgical tools which are flexible and configured for insertion into a body lumen, the method comprising, inter alia: selecting a system configuration according to a surgical procedure to take place; assembling the system by operably attaching at least one tool-receiver unit configured to receive the first elongate surgical tool onto a base; the base configured to receive said second elongate surgical tool; the base comprising at least one motor configured to drive movement of the first and second elongate surgical tools; wherein the operably attaching comprises mechanically coupling the at least one tool-receiver unit and the base; wherein the first elongate surgical tool is axially moveable within a housing of the tool-receiver unit, and wherein the second elongate surgical tool is axially moveable within a housing of the base.
For comparison to the present invention, prior-art reference Robinson et al. (U.S. Pat. No. 8,423,182), for example, discloses a modular robotic surgical system and a method with the system, the system comprising, inter alia: one or more tool-receiver units arranged as separate units, each tool-receiver unit being operable to move a first elongate surgical tool received therein; a base comprising one or more motors, the base operable to move a second elongate surgical tool, the base serving as a mounting for one or more tool-receiver units; wherein each of the tool-receiver units is independently and interchangeably attachable to the base via a mechanical coupling interface which .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771